Aldrich v Northern Leasing Sys., Inc. (2015 NY Slip Op 03252)





Aldrich v Northern Leasing Sys., Inc.


2015 NY Slip Op 03252


Decided on April 16, 2015


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on April 16, 2015

Mazzarelli, J.P., Friedman, Manzanet-Daniels, Clark, Kapnick, JJ.


14831N 602803/07

[*1] Bradley C. Aldrich, et al., Plaintiffs-Respondents,
vNorthern Leasing Systems, Inc., et al., Defendants-Appellants, John Does 1-50, Defendants.


Moses & Singer LLP, New York (Robert D. Lillienstein of counsel), for appellants.
Chittur & Associates, P.C., Ossining (Krishnan S. Chittur of counsel), for respondents.

Order, Supreme Court, New York County (Martin Shulman, J.), entered August 13, 2013, which granted plaintiffs' motion to amend the complaint, unanimously affirmed, without costs.
The motion court properly exercised its discretion in granting plaintiffs leave to amend the complaint to allege that defendants violated New York State's Fair Report Act (NYFCRA) (General Business Law §§ 380, et seq.) by failing to provide written notice as required by General Business Law § 380-b(b), but only on behalf of the three individually named plaintiffs and those members of the proposed class whose claims are not time-barred (see Bevilacqua v Bloomberg, L.P., 70 AD3d 411, 413-414 [1st Dept 2010]). The original complaint alleged that defendants never notified the named plaintiffs before accessing their credit reports and that their actions, as to the named plaintiffs and the proposed class, violated NYFCRA. The proposed amendment merely seeks to specifically plead the section of NYFCRA defendants are alleged to have violated. Thus, it relates back to the original complaint (see CPLR 203[f]; Lawyers' Fund for Client Protection of the State of N.Y. v JP Morgan Chase Bank, N.A., 80 AD3d 1129, 1129-1131 [1st Dept 2011] US Bank N.A. v Gestetner, 103 AD3d 962, 965 [3d Dept 2013]). Moreover, defendants have submitted no evidence suggesting that they will be hindered in the preparation of their case or prevented from taking measures to support their position (see Spitzer v Schussel, 48 AD3d 233, 233-234 [1st Dept 2008]).
Defendants' argument that permitting this claim to be interposed on behalf of the proposed class will expose them to unlimited liability is unavailing since the court limited the claim to the three individually named plaintiffs and any putative class members whose claim is not time-barred. Lastly, defendants' argument that the amendment should have been denied because plaintiffs are not suitable representatives for the proposed class is premature since the [*2]class has not yet been certified.
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: APRIL 16, 2015
CLERK